COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Alston and Senior Judge Coleman


D & C SHEET METAL, INC. AND
 FIRSTCOMP INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0981-11-4                                          PER CURIAM
                                                                  SEPTEMBER 27, 2011
ELVIN STEVEN BETANCO


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lynn McHale Fitzpatrick; Franklin & Prokopik, P.C., on brief), for
                 appellants.

                 (Andrew S. Kasmer, on brief), for appellee.


       D & C Sheet Metal, Inc. and FirstComp Insurance Company (hereinafter referred to as

employer) appeal a decision of the Workers’ Compensation Commission finding that Elvin

Betanco (claimant) was totally disabled beginning September 16, 2009 and had not suffered an

intervening accident in March 2009, as alleged by employer. Employer contends the

commission erred 1) in determining that claimant was totally disabled, 2) in finding that

claimant’s medical treatment and disability were causally related to his November 2, 2006

work-related injury, and 3) by finding claimant was not capable of performing light-duty work.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Betanco v. D & C Sheet Metal, Inc., VWC File No. 230-88-25 (Apr. 15, 2011). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-